DOWDELL, J.
Recorded judgments operate as a lien only upon land situated in the county where recorded — Civ. Code 1896, § 1921; Acts 1903, p. 273. To entitle complainants to redeem, it must appear they have a lien upon the land described in the bill.- — Kelly v. Longshore, 78 Ala. 203. The bill nowhere shows that the lands described are situate in Marshall county, where the judgment was recorded.
The averment in the bill that said lands are subject to the lien created by the judament is but the averment *489of a conclusion of the pleader. — Collier v. White, 97 Ala. 615, 12 South. 385. The decree of the chancellor, overruling the demurrer, Avill be reversed, and one here rendered sustaining the demurrer.
Reversed and rendered.
Tyson, C. J., and Andiorson and McClellan, JJ., concur.